DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Amendment
2.	This office action is in response to the amendments submitted by Applicant(s) on 02/26/2021.
3.	Claims 1-20 are still pending. 
5. 	The drawings filed on 05/21/2019 have been accepted.
6.	The amendments do not introduce new matter according to the MPEP 2163. 

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 1-20 are allowed. 

8.	The following is an examiner's statement of reasons for allowance:
 
9. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
computing at least one voltage fault component each using the recorded computed instantaneous voltage values for at least two of the series of time points;
computing at least one current fault component each using the recorded current value samples for the at least two of the series of time points;
identifying the fault direction in consideration of the at least one computed voltage fault component and the at least one computed current fault component; and
generating a fault direction signal indicating the identified fault direction..

	Claims 2-7 are allowed due to the fact that they are depending on claim 1.

10. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
computing at least one voltage fault component each using the recorded computed instantaneous voltage values for at least two of the series of time points;
computing at least one current fault component each using the recorded current value samples for the at least two of the series of time points;
identifying the fault direction in consideration of the at least one computed voltage fault component and the at least one computed current fault component; and
generating a fault direction signal indicating the identified fault direction.

	Claims 9-20 are allowed due to the fact that they are depending on claim 8.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Moore (Patent No.: US 6,601,001, which were previously provided) teaches “Faults on power lines are detected by measuring the voltage and current at one end of a power line and using these measurements, together with values of series and shunt parameters of the line, to calculate values of voltage and current at an intermediate point on the line-the so-called "reach point". At least the calculated voltage is used to determine whether a fault lies within a particular zone on the line. The calculation utilizes a value of a derivative of the measured current with respect to time and is able to take into account the sectioning of a line into discrete lengths corresponding to, for example, overhead and cable sections” (Abstract).
Schweitzer, III (Pub. No.: US 2017/0102426, which were previously provided) teaches the “A system for monitoring an electric power delivery system by obtaining high-frequency electric power system measurements and displaying event information is disclosed herein. The system may use the high-frequency electric power system information to detect traveling waves. The system may generate a display showing fault location on the electric power system, and timing of traveling waves received at locations on the electric power system. The display may include time on one axis and location on another axis” (Abstract).
c)	Schweitzer, III (Pub. No.: US 2016/0077149, which were previously provided) teaches “systems and methods for detecting faults in an electric power delivery system. In one embodiment, a system may include a data acquisition subsystem configured to receive a plurality of representations of electrical conditions. The system may also include a traveling wave differential subsystem configured to determine an operating quantity based on the plurality of representations of electrical conditions. The traveling wave differential subsystem may also determine a restraint quantity based on the plurality of representations of electrical conditions. The traveling wave differential subsystem may detect a traveling wave generated by the fault based on the plurality of representations. A fault detector subsystem may be configured to declare a fault based on a comparison of the operating quantity and the restraint quantity” (Abstract).

12.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867